 
 
I 
One Hundred Eleventh Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Tuesday, the fifth day of January, two thousand and ten 
H. R. 4840 
 
AN ACT 
To designate the facility of the United States Postal Service located at 1981 Cleveland Avenue in Columbus, Ohio, as the Clarence D. Lumpkin Post Office. 
 
 
1.Clarence D. Lumpkin Post Office 
(a)DesignationThe facility of the United States Postal Service located at 1981 Cleveland Avenue in Columbus, Ohio, shall be known and designated as the Clarence D. Lumpkin Post Office. 
(b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the facility referred to in subsection (a) shall be deemed to be a reference to the Clarence D. Lumpkin Post Office. 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
